Citation Nr: 1800122	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as the result of exposure to herbicide agents.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran's diagnosed prostate cancer is presumed to have been caused by his herbicide agent exposure in service.


CONCLUSION OF LAW

The criteria to establish service connection for prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

The Veteran is seeking service connection for his prostate cancer on a presumptive basis due to herbicide agent exposure in Chu Lai during the Vietnam War.  See April 2013 statement.  The Board agrees that the Veteran was exposed to herbicide agents. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including prostate cancer, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309 (e). 

The Veteran provided testimony supporting herbicide agent exposure in Chu Lai.  He was placed on temporary additional duty for 33 days in June 1967.  See  November 2016 statement.  During his assignment, he went to Taiwan, the Philippines, and Chu Lai.  

The Board finds service connection is warranted.  First, the evidence shows the Veteran has a current diagnosis for prostate cancer.  See April 2013 Pathology Report.  Second, he provided credible testimony on the nature and location of his service in Chu Lai.  Although, the Veteran's military records do not show his presence in Vietnam, the Board has no reason to doubt his credibility and his testimony is consistent with the circumstances of his service.  Thus, the Veteran is presumed to have been exposure to herbicide agents during his service in Vietnam.  Accordingly, the Veteran's service in Vietnam during the Vietnam War satisfies the presumption for service connection for prostate cancer due to herbicide exposure.  

Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for prostate cancer is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


